Citation Nr: 1100345	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to April 1988.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In that decision, the RO, among other things, 
denied entitlement to service connection for right knee and 
lumbar spine disabilities.

In June 2007, the Board remanded the claims for additional 
development, in particular, a VA examination as to the etiology 
of the claimed right knee and lumbar spine disabilities.  In 
November 2009, the Board again remanded the claims because the 
examination afforded to the Veteran was inadequate.  As indicated 
below, the RO complied with the Board's November 2009 remand 
instructions by scheduling a new VA examination as to the 
etiology of the right knee and lumbar spine disabilities.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran was notified of a VA examination scheduled in 
connection with his claims for service connection for right knee 
and lumbar spine disabilities and of the consequences of failure 
to report to such examination without good cause.

2.  The Veteran failed to appear for the scheduled VA examination 
and did not show good cause for doing so.

3.  Entitlement to service connection for right knee and lumbar 
spine disabilities cannot be established without the scheduled 
reexamination, and the reexamination was scheduled in connection 
with claims that were not original compensation claims.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee disability 
cannot be established without a current VA reexamination, and the 
failure to report, without good cause, for the reexamination 
scheduled in connection with this claim, which is not an original 
compensation claim, warrants denial of the claim as a matter of 
law.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2010).

2.  Entitlement to service connection for a lumbar spine 
disability cannot be established without a current VA 
reexamination, and the failure to report, without good cause, for 
the reexamination scheduled in connection with this claim, which 
is not an original compensation claim, warrants denial of the 
claim as a matter of law.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a June 2004 and October 2007 letters, the RO and Appeals 
Management Center (AMC) notified the Veteran of the evidence 
needed to substantiate the claims for service connection for 
right knee and lumbar spine disabilities, on both a direct and 
secondary basis.  These letters also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the June 2004 and October 2007 letters 
complied with this requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the October 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  As explained below, the Veteran was afforded 
a July 2009 VA examination, but the Board found this examination 
inadequate in its November 2009 remand.  The Veteran was 
scheduled for a new VA examination and notified of its date and 
time but failed to appear without good cause.  VA complied with 
its duty to assist by scheduling the Veteran for and notifying 
him of the new VA examination, and the Veteran's failure to 
appear without good cause for the examination warrants denial of 
his service connection claims for the reasons discussed below.

 For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for right knee 
and low back disabilities are thus ready to be considered on the 
merits.


Analysis

In this case, the Veteran filed a March 2004 claim that included 
claims for service connection for right knee and lumbar spine 
disabilities.  Pursuant to the Board's June 2007 remand 
instructions, he was afforded a July 2009 VA examination as to 
the etiology of these claimed disabilities.  In its November 2009 
remand, the Board found the July 2009 examination inadequate and 
instructed that the Veteran be afforded another VA examination.  
Although notified of the consequences of failure to appear for 
the examination without good cause, the Veteran failed to report 
for the examination without good cause.  The issue in this case 
relates to the consequences of this failure to report.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot 
be established without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in accordance 
with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 
3.655(b) applies to original or reopened claims or claims for 
increase, while 38 C.F.R. § 3.655(c) applies to running awards, 
when the issue is continuing entitlement. Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant, and death of an immediate family member.  38 
C.F.R. § 3.655(a).

In this case, the RO sent the Veteran a February 2010 letter that 
told him the RO had asked the VA medical facility nearest him to 
schedule him for an examination in connection with his claims.  
In this letter, the RO indicated that, if he could not keep the 
appointment or wanted it to be rescheduled, he should contact the 
medical facility on the appointment notice as soon as possible.  
The RO also informed the Veteran that, when a claimant, without 
good cause, fails to report for an examination or reexamination, 
"the claim shall be rated based on the evidence of record, or 
even denied."  The RO also gave examples of good cause.  A March 
2010 computer generated document indicates that the Veteran had a 
VA joint and spine examination scheduled and failed to report to 
this examination.  An "additional comment" indicates that the 
Veteran failed to appear for scheduled examination, he was 
contacted by phone on February 26, 2010, and advised of the 
appointments, he failed to report for examination, and the 
appointment request was cancelled.  A June 2010 supplemental 
statement of the case (SSOC) referred to the February 2010 letter 
informing the Veteran of the scheduled examination, and indicated 
that the Anchorage VA Medical Center (VAMC) notified the Veteran 
telephonically on February 26, 2010 of his scheduled examination 
and provided him notice by correspondence.  The June 2010 SSOC 
also indicated that, without providing good cause, the Veteran 
failed to report for the scheduled examination, and that his 
claim would therefore be denied.

Initially, the Board notes that, although there is no copy of the 
notice sent by the VAMC to the Veteran of the scheduled 
examination, "there is no requirement for that document to be 
contained in the record for the presumption of regularity to 
apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  
Rather, the presumption of regularity, under which it is presumed 
that government officials have properly discharged their official 
duties, applies where, as here, the RO followed the regular 
process for scheduling an examination and notifying the Veteran 
of that examination and there is no indication that the notice 
was sent to an incorrect address.  Id. at 339.  The Veteran has 
not indicated that his address has changed or that he had good 
cause for failure to report for the scheduled examination.   
Therefore, the Board finds that he failed to report for an 
examination scheduled in connection with his claims for service 
connection for right knee and lumbar spine disabilities without 
good cause.  The next question to be addressed under 38 C.F.R. § 
3.655(a) is whether entitlement to the benefit sought can be 
established without the scheduled reexamination.  The Board finds 
that it cannot.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with multiple right knee and 
lumbar spine disabilities, including right knee degenerative 
joint disease (DJD) and lumbar spine DJD and degenerative disc 
disease (DDD).  There is no evidence in the STRs of an in-service 
injury, event, or disease related to the Veteran's right knee or 
lumbar spine.  The STRs do contain extensive hospitalization and 
treatment records relating to a May 1987 motorcycle accident.  
The emergency room report, hospital treatment report, and follow-
up treatment notes contain diagnoses relating to the head, left 
leg, and left arm, but not the back or right knee.  May 1987 
lumbar and thoracic spine X-rays indicate "probably normal 
lumbosacral spine" with a mild degree of probable old anterior 
compression fracture of T12 vertebra, possible degree of 
compression of T8 vertebral body, and inability to see the L5 
vertebral body.  The August 1987 Medical Board report contain 
diagnoses relating to the left hand, wrist, and arm, but not the 
right knee or low back.  Subsequent orthopedic treatment notes do 
not refer to the right knee or low back.  A February 1988 health 
questionnaire reflects that the Veteran indicated he did not have 
and had never had arthritis or painful joints.  There does not 
appear to be a separation examination report.

After service, the August 1988 VA examination report, prepared in 
connection with claims for left knee and wrist and other 
disabilities, noted the motorcycle accident wit left wrist 
fracture and left knee injury from a skiing accident.  The 
musculoskeletal examination and diagnoses related to the left 
wrist and left knee, but not the right knee or lumbar spine.  
Subsequent private and VA orthopedic treatment notes do not 
contain complaints, treatment, or diagnoses of right knee or 
lumbar spine disabilities until many years after service.

The lay evidence similarly indicates a lack of in-service right 
knee or lumbar spine disability, lack of manifestation within the 
one year presumptive period, and a lack of continuity of 
symptomatology.  In his March 2004 claim, the Veteran claimed 
service connection for a right knee disability secondary to his 
service-connected left knee disability, and for a low back 
disability.  In his October 2004 notice of disagreement (NOD) and 
November 2004 substantive appeal (VA Form 9), he disagreed with 
the denial of service connection, but did not elaborate.  The 
November 2004 and December 2004 lay statements of the Veteran's 
coworkers, supervisor, and wife, focus on the severity of the 
Veteran's disabilities and not their etiology or onset.

The above discussion of the STRs, post-service treatment records, 
and lay statements reflects that there is no medical or lay 
evidence of in-service right knee or lumbar spine disability, 
manifestation of arthritis within the one year presumptive 
period, or continuity of right knee or low back symptomatology.

Similarly, none of the lay statements or medical treatment 
records, including those relating to the right knee and lumbar 
spine, contain opinions as to the etiology of the Veteran's 
current right knee and lumbar spine disabilities.  While the 
Veteran is competent to testify as to observations and some 
medical matters, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006), the Veteran's statements are, at most, 
conclusory assertions of a nexus between his right knee 
disability and left knee disability and a lumbar spine disability 
and service.  As the Veteran did not explain the reasons for his 
assertions, and the questions of a relationship between his right 
knee and left knee disabilities and his lumbar spine disability 
and service are complex etiological questions akin to the type of 
medical matters as to which the courts have found laypersons are 
not competent to testify, the Veteran's lay statements are 
insufficient to establish service connection for either 
disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).  Compare Jandreau, 
492 F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); with Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a mental 
condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer").  Cf. Waters v. Shinseki, 601 
F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to warrant a VA examination, as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning).

The only evidence that addresses in detail the etiology of these 
disabilities is the July 2009 VA examination report.  While the 
July 2009 VA examiner offered negative nexus opinions as to the 
right knee and lumbar spine disabilities, the Board found the 
examination inadequate in its November 2009 remand and therefore 
will not consider this evidence in its analysis of the instant 
claims.

The Board also notes that the Veteran did not engage in combat 
with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

Thus, the above discussion reflects that, while the Veteran has 
current right knee and lumbar spine disabilities, a service-
connected left knee disability, and a possible in-service spine 
abnormality, there is no evidence of a nexus between either of 
the current disabilities and service or a service-connected 
disability.  As the Veteran thus cannot establish entitlement to 
service connection for right knee or lumbar spine disabilities, 
38 C.F.R. § 3.655 is applicable.  See 38 C.F.R. § 3.655(a) 
(action shall be taken in accordance with 38 C.F.R. § 3.655(b) or 
(c) when entitlement to a benefit cannot be established without a 
current VA examination or reexamination).  See also 38 U.S.C.A. § 
5107(a); Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009) 
(under 38 U.S.C.A. § 5107(a), claimant has a duty to provide 
evidence in support of a claim).  38 C.F.R. § 3.655(b) is 
therefore for application.

38 C.F.R. § 3.655(b) provides: "When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied."  Thus, if the examination to which 
the Veteran failed to report without good cause were scheduled in 
conjunction with original compensation claims, they must be 
decided based on the evidence of record.  If not, they must be 
denied.

The answer to this question depends on the meaning of the term 
"original compensation claim" in 38 C.F.R. § 3.655(b).

38 C.F.R. § 3.655(b) is the only provision in the code of federal 
regulations in which the precise term "original compensation 
claim" occurs, and this term is not defined in 38 C.F.R. § 
3.655, or anywhere else in VA law or regulations.  However, the 
words that comprise this term are defined.

VA's definitional regulation indicates that the terms "claim" 
and "application" are interchangeable, and defines them as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."   38 C.F.R. § 3.1(p).  See also 38 
C.F.R. § 20.3(f) (defining "claim" as an application made under 
title 38 of the U.S. Code for entitlement to VA benefits, the 
continuation of increase of such benefit, or the defense of a 
proposed agency adverse action concerning benefit").  An 
original claim is defined as "an initial formal application on a 
form prescribed by the Secretary."  38 C.F.R. § 3.160(b).  The 
term "compensation" means a monthly payment made by the 
Secretary to a veteran because of service-connected disability, 
or to a surviving spouse, child, or parent of a veteran because 
of the service-connected death of the veteran occurring before 
January 1, 1957.  38 U.S.C.A. § 101(13).  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 CFR § 3.151(a).  The term 
"service-connected" means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in line 
of duty in the active military, naval, or air service.   38 
U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  

In this case, the Veteran's initial claim on the form prescribed 
by VA, Veterans Application for Compensation or Pension (VA Form 
21-526), was filed in April 1988, and was for entitlement to 
service connection for multiple disabilities, none of which 
related to the right knee or back.  The claim filed in the 
instant case was filed in March 2004, on a different form, a 
statement in support of claim (VA Form 21-4138), and was for 
entitlement to service connection for right knee and low back 
disabilities, among other things.

The key question in this case is thus whether "original 
compensation claim" refers to the initial claim filed on the 
form prescribed by VA, or to an original claim for service 
connection.  The language of the above statutes reflects that 
Congress intended that the terms "compensation" and "service-
connected" to have different meanings.  It follows that the term 
"original compensation claim" does not mean "original service 
connection claim" or "service connection claim."  Rather, 
"original compensation claim" means an initial formal 
application on a form prescribed by the Secretary.

This interpretation is supported by the use of the above-defined 
terms in current regulations, current VA practice as explained in 
VA's adjudication manual, and the legislative history of 38 
C.F.R. §  3.655.

The statute and regulations providing for VA examinations do not 
use the term "original compensation claim."  38 C.F.R. § 
3.326(a) provides that a VA examination will be authorized in the 
case of a "claim for disability compensation or pension," when 
the medical evidence accompanying the claim is not adequate for 
rating purposes.  This section further clarifies that it 
"applies to original and reopened claims as well as claims for 
increase submitted by a Veteran, surviving spouse, parent, or 
child."  38 U.S.C.A. § 5013A(d), entitled, "Medical 
examinations for compensation claims," and its implementing 
regulation 38 C.F.R. § 3.159(c)(4), provide that VA's duty to 
assist includes providing an examination when one is necessary to 
make a decision on the claim, specifically referring to the case 
of "a claim for disability compensation."

These statutes and regulations reflect that when their drafters 
wanted to indicate that they applied to a wider range of claims, 
they did so.  Thus, the drafters of 38 C.F.R. § 3.126(a) 
recognized that the term "claim for disability compensation or 
pension," could be ambiguous, and so clarified that it applied 
broadly to original claims, reopened claims, and claims for 
increase, submitted by a Veteran, surviving spouse, parent, or 
child.  Similarly, 38 U.S.C.A. § 5103(d) and 38 C.F.R. § 
3.159(c)(4) speak broadly of a "claim for disability 
compensation."  In contrast, the drafters of 38 C.F.R. § 
3.655(b) chose the language "original compensation claim," to 
refer to the situation in which claim in which the Veteran failed 
to appear for an examination warranted a decision based on the 
evidence of record, in contrast to the broader terminology used 
for when such a claim "shall be denied" - "any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase."

VA's Adjudication Manual Rewrite (M21-MR), indicates that, 
pursuant to 38 C.F.R. § 3.160, "an original claim is an initial 
formal application on a form prescribed by" VA's Secretary, 
i.e., VA Form 21-526, Veteran's Application for Compensation or 
Pension.  See M21-1MR, Part III, Subpart ii, Chapter 2, Section 
B, 6, a.  The Manual Rewrite indicates that the Form 21-526 may 
constitute an original claim for disability compensation, 
disability pension, or both.  M21-1MR, Part III, Subpart ii, 
Chapter 2, Section B, 6, b.  This is consistent with the language 
of 38 C.F.R. § 3.151(a), which requires that a specific claim in 
the form prescribed by VA's Secretary must be filed in order for 
benefits to be paid to any individual under VA law, and that a 
claim by a Veteran for compensation may be considered a claim for 
pension and a claim for pension may be considered a claim for 
compensation.  Significantly, a subsequent paragraph of this 
section of the Manual Rewrite indicates that letters, memoranda, 
or other communications from claimants or their representatives 
may be considered "formal claims" if they "request increased 
benefits," "reopen previously denied claims," or "open a new 
claim."  M21-1MR, Part III, Subpart ii, Chapter 2, Section B, 6, 
d.  A Note immediately following this instruction indicates that, 
because the claimant has already completed a prior formal 
application, he or she does not need to complete another such 
application.  Id.  Thus, the Manual Rewrite treats claims for 
increased ratings, applications to reopen previously denied 
claims, and later claims for service connection as a category of 
claims separate from the original, formal application, just as 38 
C.F.R. § 3.655(b) does.

Further support for this position comes from General Counsel (GC) 
opinions.  In a September 29, 1981 opinion regarding the 
effective date of an award of compensation for posttraumatic 
stress disorder (PTSD), GC sought to answer the question whether 
the date of the Veteran's hospitalization for psychiatric 
treatment could serve as the basis for the effective date of the 
grant of compensation for service connection.  Then as now, 
pursuant to 38 C.F.R. § 3.157(b)(1) the report of a VA 
hospitalization could be considered "an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement."  In that case, the 
Veteran had been granted service connection for residuals of 
shell fragment wounds in 1972, and was admitted to a VA hospital 
in May 1979 following a suicide attempt.  He subsequently filed 
an August 1980 claim for service connection for PTSD, and was 
granted service connection with a 100 percent rating effective 
that date.  The Veteran was subsequently granted an earlier 
effective date of April 11, 980, the date that the diagnosis of 
PTSD was added to VA's rating schedule.  He sought an earlier 
effective date pursuant to the section of the effective date 
statute and regulation providing for effective dates assigned 
pursuant to the grant of compensation, DIC, or pension awarded or 
increased pursuant to any Act or administrative issue.  Most of 
the opinion concerned the inapplicability of this provision of 
the effective date statute and regulation.  At the conclusion of 
the opinion, in determining the appropriate effective date, GC 
noted that, in previous unpublished opinions, it had concluded 
that, "under 38 C.F.R. § 3.157(b)(1), a report of VA 
hospitalization in the case of a service-connected Veteran is 
considered a claim for increased benefits, even though the 
disability concerned is other than one for which service 
connection has already been established." (emphasis added).  On 
the basis of those opinions, GC concluded that the Veteran's 
compensation award for PTSD should be effective from the May 1979 
date of his hospitalization.  Thus, GC envisioned that a claim 
could be one for "increased benefits" even though the claim was 
for a disability for which the Veteran had not yet been granted 
service connection, and thus also a claim for service connection.  
In other words, even a new claim for service connection is not 
necessarily an original compensation claim; it may be considered 
in some circumstances to be a claim for increased benefits, even 
though it is not a claim for an increased rating for an already 
service-connected disability.

In addition, the Board has reviewed the regulatory history of the 
regulation and discerns no clear intentions of the drafters of 
the current version of 38 C.F.R. § 3.655(b) intended to include 
all service connection claims within the term "original 
compensation claim."  The first VA regulation relating to 
failure to report for physical examination was Veterans 
regulation #2(a), instruction 7, paragraph 1 (Jan. 29, 1934).  
Veterans Regulation No. 2(a), Instruction No. 7 was  entitled 
"Action to be taken on failure of veteran to report for physical 
examination in pension claims."  This regulation contained two 
sections addressing the immediate consequences of the failure to 
report for a VA examination, sections 1 and 3, each of which 
applied to pension claims only.  Section 1 applied to the failure 
of a veteran to report for physical examination without adequate 
reason "which is required for pension purposes."  In the case 
of such failure, the award of pension would be suspended as of 
the date of last payment.  Section 3 applied to the failure of 
the veteran to report for physical examination "requested as a 
result of his claim for increased pension."  In the case of such 
failure, the claim for increased pension would be considered 
abandoned.  Section 2 provided for resumption of pension payments 
in the event of the Veteran subsequently reporting for physical 
examination.

This regulation was revised by R&PR 1251 (January 25, 1936).  
That regulation, entitled, "Failure to report for physical 
examination," provided in paragraph (A) that, if a veteran 
failed without adequate reason to report for physical examination 
"requested for disability compensation or pension purposes," 
the award of disability compensation or pension in course of 
payment to him will be suspended as of the date of last 
payment."  1251(B) provided, similar to the prior version of the 
regulation, that the failure to report for physical examination 
"requested as a result of a claim for increased disability 
compensation or pension," would result in the claim being 
considered abandoned.  Thus, the new version of the regulation 
applied far more broadly, to both pension claims and disability 
claims, and distinguished between examinations "requested for 
disability compensation or pension purposes" and those 
"requested as a result of a claim for increased disability 
compensation or pension."  Given that the regulation specified 
claims for increase in paragraph B, the more general reference to 
examinations requested for disability compensation or pension 
purposes would appear to refer to any such claim other than one 
for increase.

The failure to report regulation was first codified in the code 
of federal regulations in 1949.  38 C.F.R. §§ 3.251(a) and (b) 
carried forth the language of R & PR 1251(A) and (B).

A November 30, 1949 amendment added an additional section, a new 
38 C.F.R. § 3.251(b), to be inserted between the two sections 
above, with the former section (b) becoming section (c).  Section 
(a) was amended to provide that it was applicable "except as to 
subparagraph (b)".  The new subparagraph (B) applied in the 
situation where a Veteran who failed to report for an examination 
had "one or more compensable static disabilities and one or more 
compensable disabilities nonstatic in nature."  In that 
situation, the award would be continued in an amount commensurate 
with the degree of disability resulting from static disabilities 
and suspended only as to the nonstatic disabilities for which the 
physical examination was primarily requested.

The regulation was next amended in 1959, with 38 C.F.R. § 
3.251(b) amended to provide that a veteran with one or more 
static disabilities and one or more compensable disabilities 
nonstatic in nature without adequate reason fails to report for 
an examination, including periods of hospitalization, the award 
to the Veteran would be amended to pay an amount based on degree 
of disability of the static disabilities.

The first version of the regulation in its current section of the 
code of federal regulations, 38 C.F.R. § 3.655, appeared in 1963.  
38 C.F.R. § 3.655, entitled, "Failure to report for Veterans 
Administration examination," provided in paragraph (a), 
discontinuance, that when a veteran failed to report for VA 
examination, including periods of hospital observation requested 
for pension or compensation purposes, the award to the veteran 
would be discontinued except as provided in paragraph b.  38 
C.F.R. § 3.655(b), adjustment for static disabilities, provided 
that if the Veteran had one or more static disabilities verified 
by VA examination and one or more compensable disabilities 
nonstatic in nature and failed to report without adequate reason 
for examination including periods observation, the award would be 
amended to pay an amount based on the degree of disability of 
such static disabilities effective the day following the date of 
last payment.  Sections (c) through (e) provided detailed rules 
regarding the resumption of payments and section (f) provided 
rules for abandoned claims.   

The next substantive change, and by far the most significant one, 
occurred in 1990.  In February 1990, a proposed rule to amend the 
regulation was published in the Federal Register.  The 
supplementary information preceding the proposed rule noted only 
that VA's due process procedures were being revised at that time, 
and that, in keeping with those revisions, "we propose to amend 
38 C.F.R. § 3.655 to require advance notice before VA took any 
adverse action based on an individual's failure to report for an 
examination."   The supplementary information then stated only 
that the new paragraph (a) set forth guidelines for determining 
whether an examination was missed for good cause, defined the 
terms examination and reexamination to include periods of 
hospital observation if required by VA, and included procedures 
to follow if an individual agreed to report for a rescheduled 
examination or requested a hearing after receiving an advance 
notice of adverse action.

The first use of the term "original compensation claim" 
appeared in the 1991 version of 38 C.F.R. § 3.655.  The prior 
version of 38 C.F.R. § 3.655(a) provided that when a veteran 
failed to report a VA examination, including periods of hospital 
observation requested for pension or compensation purposes, 
without adequate reason, the awards to the Veteran and any 
dependents would be discontinued, except as provided in § 
3.655(b).  Thus, rather than distinguishing between original 
compensation claims and other claims, the prior regulation 
treated the failure to report for any "Department of Veterans 
Affairs examination."  38 C.F.R. § 3.655(b) provided that if the 
Veteran had a "compensable static disabilit[y]," and failed to 
report for examination, the award to the Veteran and any 
dependents would be amended to pay an amount based solely on the 
degree of disability of the static disability effective the day 
following the date of last payment.

The above review reflects that there is nothing in the regulatory 
history of 38 C.F.R. § 3.655(b) that contradicts the Board's 
interpretation of this regulation in this case.  Moreover, 
neither the Court nor the Federal Circuit has specifically 
addressed this issue.  The Court has sometimes assumed that the 
terms "original compensation claim" and service connection 
claim" are synonymous, but has not addressed the underlying 
issues discussed above.  For example, in Turk v. Peake, 21 Vet. 
App. 565, 570 (2008), the Court held that a claim for a higher 
initial rating is an "original compensation claim" and not a 
"claim for increase" for purposes of 38 C.F.R. § 3.655(b).  The 
Court did not address whether the claim at issue had been filed 
on a VA Form 21-526, or discuss the different definitions of 
original claims and claims for service connection discussed 
above.

In the absence of any cases specifically addressing this issue, 
and based on its analysis of the language of 38 C.F.R. § 
3.655(b), the language of other VA regulations, VA practice as 
indicated in the Manual Rewrite, and the regulatory history of 38 
C.F.R. § 3.655(b), the Board finds that where, as here, the 
Veteran files a claim for entitlement to service connection that 
is not an original compensation claim, i.e., an initial claim 
filed on the form prescribed by VA, the claim is not an original 
compensation claim and cannot be decided based on the evidence of 
record.  Rather, it falls into the other category of cases of 
"any other original claim" i.e., an original claim for 
entitlement to service connection, which must be denied as a 
matter of law.

For the foregoing reasons, the Board finds that the entitlement 
to service connection for right knee and lumbar spine 
disabilities cannot be established without a current 
reexamination of the Veteran, that he failed to appear for the 
scheduled reexamination without good cause, and that his service 
connection claims are not original compensation claims and must 
therefore be denied as a matter of law pursuant to 38 C.F.R. § 
3.655(b).  In any event, the above analysis reflects that the 
preponderance of the evidence of record is against the claims.  
Therefore, the benefit of the doubt doctrine is not for 
application and the claims for service connection for right knee 
and lumbar spine disabilities on a direct and secondary basis 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability, 
claimed as secondary to service-connected left knee disability is 
denied.

Entitlement to service connection for a lumbar spine disability 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


